Citation Nr: 1515324	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an eye disorder. 

2.  Entitlement to an effective date earlier than April 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for fibromyalgia, to include as secondary to herbicide exposure.  

4.  Entitlement to service connection joint pain, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for fatigue syndrome, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for soft tissue carcinoma, to include as secondary to herbicide exposure. 

7.  Entitlement to service connection for skin rash or skin disorder, to include as secondary to herbicide exposure. 

8.  Entitlement to service connection for lesions on penis, to include as secondary to herbicide exposure. 

9.  Entitlement to service connection for numbness and tingling of the right hand, to include as secondary to herbicide exposure.

10.  Entitlement to service connection for numbness and tingling of the left hand, to include as secondary to herbicide exposure.

11.  Entitlement to service connection for numbness and tingling of the right leg, to include as secondary to herbicide exposure.

12.  Entitlement to service connection for numbness and tingling of the left leg, to include as secondary to herbicide exposure.

13.  Entitlement to service connection for a disorder characterized as a loss of sex drive.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1972. 

These matters come before the Board from a June 2010 rating decision and an April 2012 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The June 2010 rating decision denied the Veteran's claims of entitlement to service connection for fibromyalgia, soft tissue carcinoma, skin disorder, joint pain, an eye disorder, fatigue syndrome, a disorder characterized by a loss of sex drive, lesions on penis, and numbness and tingling of the bilateral upper extremities and bilateral lower extremities. 

The April 2012 rating decision granted the Veteran's claim of service connection for PTSD and assigned a 100 percent rating, effective November 10, 2010.  The October 2013 statement of the case indicated that a forthcoming rating action would change the effective date to April 2, 2009.  The Veteran has disagreed with the effective date of the grant of service connection.

The issues of entitlement to service connection for fibromyalgia, joint pain, fatigue syndrome, soft tissue carcinoma, a skin disorder, lesions on penis, numbness and tingling of the bilateral upper extremities and bilateral lower extremities, and a disorder characterized by loss of sex drive are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has an eye disorder.

2.  The Veteran filed to reopen his previously denied claim for service connection for PTSD on April 2, 2009, more than one year after his separation from service. Service connection subsequently was granted, effective April 2, 2009.

3.  There is no competent evidence of record that the Veteran's PTSD was related to his period of service that is dated prior to April 2, 2009, and subsequent to the Veteran's separation from service. 

4.  There was no informal or formal claim, or written intent to file a claim, for service connection for bipolar disorder dated after the March 2007 denial and prior to the April 2, 2009 claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an eye disorder have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an effective date earlier than April 2, 2009 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran's claims have originated at different times throughout the course of his appeals.  The Veteran was provided notice in letters dated November 2006 and June 2009, which addressed what information and evidence is needed to substantiate his claims for service connection.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letters were sent to the Veteran prior to the initial adjudication of each of the issues on appeal, and thus, they met the VCAA's timing of notice requirement.

The Veteran's earlier effective date claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, reports of VA examination, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for an eye disorder, which he contends is related to his period of service.  Specifically, at the Veteran's Decision Review Officer hearing in July 2012, the Veteran stated that he has blurriness, and he could not remember exactly when it started.  He explained that he was told that it was due to his age, and he reported that it got worse and that his eyes "stay red" and get redder if he does not get enough sleep.  

The Veteran's service treatment records are silent for any complaints, diagnoses, or treatment for an eye condition.

There is no evidence in the Veteran's post service VA treatment records or SSA records that indicates he currently has a diagnosis of an eye disorder.  Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of an eye disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from an eye disorder as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed eye disorder.  In any event, the Board concludes that the medical evidence, which reveals no findings of an eye disorder, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 1992 to present, none of this evidence reflects findings of a current eye disorder.   

Accordingly, in the absence of competent evidence of an eye disorder during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

II.  Earlier Effective Date for PTSD

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2014).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014). 

The Veteran initially filed a claim for entitlement to service connection for PTSD in September 1992.  The claim was denied in an August 1993 rating decision.  The Veteran filed a notice of disagreement in August 1994, a statement of the case was prepared in September 1994, and the Veteran perfected his appeal with a VA Form 9 in October 1994.  The Board remanded the Veteran's claim in April 1998 and it was returned to the Board in September 2001.  At that time, the Board denied the claim of entitlement to service connection for PTSD.  The Veteran did not appeal that decision.  The Veteran filed a claim to reopen the previously-denied claim in August 2006.  The Veteran was asked to complete a VA Form 21-0781 in November 2006; he returned the form in December 2006 but it was not adequately completed.  Then, a duplicate form was sent to the Veteran in January 2007.  The Veteran did not complete the additional VA Form 21-0781.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Insofar as the Veteran did not provide the requested and requisite information to grant his claim, the Board finds that the duty to assist was met.  A March 2007 rating decision declined to reopen the claim because of a lack of information to corroborate stressors.  The Veteran did not file a notice of disagreement with that decision, and it is final.   

The Board recognizes that the Veteran contends that he is entitled to an earlier effective date for his grant of service connection for PTSD because his service treatment records were not associated with the file until after the initial denial of his claim of service connection.  He further contends that the service treatment records were not addressed in any subsequent adjudication of his claim.  However, in the September 2001 Board decision denying the claim of service connection, the Board specifically referenced the service treatment records and service personnel records.  At that time, the Veteran's claim was denied in that Board decision because the Board determined that the evidence did not show that the Veteran had a diagnosis of PTSD.  As such, the Board finds the Veteran's argument that he should be entitled to an earlier effective date because his service treatment records were not considered in earlier adjudications of his claim unpersuasive.

Here, because the Veteran filed his claim more than one year after separation from active service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2014).  The Veteran filed a claim for service connection for anxiety disorder on April 2, 2009.  The RO considered that claim to be a claim to reopen his previously-denied claim, and the effective date of his grant of service connection is the date that claim was received.  The Board can find no basis to assign an earlier effective date.  Also, the effective date of the disability rating can be no earlier than the date of the grant of service connection.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for an eye disorder is denied.

Entitlement to an effective date earlier than April 2, 2009, for the grant of service connection for PTSD is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

Fibromyalgia, joint pain, and fatigue syndrome

The Veteran contends that his fibromyalgia, joint pain, and fatigue syndrome, are related to his period of service, to include as secondary to his exposure to herbicides.  

The Board is cognizant that there is no VA presumption for service connection for fibromyalgia, joint pain, and fatigue syndrome as due to herbicide exposure; however, this does not otherwise preclude the Veteran from bringing a claim of direct service connection.  As noted above, in Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

The Board notes that the Veteran's service personnel records show that he was stationed in Vietnam from June 1968 to June 1969.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309

The Veteran's service treatment records do not include any complaints, treatments, or diagnoses for fibromyalgia, joint pain, or fatigue syndrome.  Post-service VA treatment records indicate that the Veteran has a current diagnosis of fibromyalgia, starting as early as 1999.  As such, the clinical evidence firmly establishes the presence of a currently manifested fibromyalgia disorder.  Additionally, the Veteran contends that he experiences joint pain and fatigue syndrome.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  As such, the Board finds the Veteran competent to describe symptoms associated with joint pain and fatigue.  In light of the foregoing, the Board will afford the Veteran a VA examination to determine the etiology of his fibromyalgia, joint pain, and fatigue, to include whether any of the disorders are caused by or related to his presumed exposure to herbicides. 

Soft tissue carcinoma, skin disorder and lesions on penis

The Veteran is also seeking service connection for soft tissue carcinoma (skin cancer), a skin disorder, and lesions on his penis.  He essentially contends that these conditions have been present since just after he returned from Vietnam, or that they result from his exposure to Agent Orange.  

As discussed above, exposure to Agent Orange has been conceded.  See 38 C.F.R. §§ 3.307, 3.309.

The RO denied the Veteran's claim for a skin disorder because there was no evidence of a diagnosis of chloracne.  However, the Board observes that the Veteran's skin condition, which he contends has been present since he left Vietnam, has been diagnosed as keratosis and atopic dermatitis during the course of his VA treatment records, and has been present since at least 1992.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board finds that, given the Veteran's competent and credible testimony regarding the onset of his skin symptoms, a VA examination is required to determine the nature, onset, and etiology of the skin disorder the Veteran suffers, to include his claimed skin disorder and the claimed lesions on his penis.  

With regard to his contention that his soft tissue carcinoma (skin cancer) is due to service, to include his exposure to herbicides, the Board recognizes that this coniditon is not entitled to presumptive service connection based on herbicide exposure.  However, as noted above, he is not precluded from establishing service connection on a direct basis.  Thus, he should be afforded a VA examination required to determine whether any of the Veteran's claimed skin conditions are related to his period of service.  To that end, the examiner is asked to determine whether any of the Veteran's skin disorders, if present, are directly or presumptively linked to his presumed exposure to herbicides.  

Numbness and Tingling of the bilateral upper and bilateral lower extremities

The Veteran contends that his bilateral upper extremity and bilateral lower extremity numbness and tingling is due to his exposure to Agent Orange.  VA treatment records from January 2011 show that the Veteran has some degree of sensory neuropathy, affecting at least his bilateral lower extremities.  The Veteran contends that he has experienced the symptoms related to the numbness and tingling in his extremities since his period of active service; specifically, he stated at his July 2012 Decision Review Officer hearing, that he has experienced the sensation since he was stationed in Washington State.  The Veteran's service personnel records indicate that he was stationed in Vietnam from June 1968 to June 1969.  The Veteran was then stationed at Fort Lewis, Washington from July 1969 until at least January 1971.  

As noted above, VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013).  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

As discussed above, exposure to Agent Orange has been conceded.  See 38 C.F.R. §§ 3.307, 3.309.

Given the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to determine whether his claimed numbness and tingling of the bilateral upper and bilateral lower extremities is related to his period of service, to include his presumed exposure to herbicides.  All theories of entitlement, direct and presumptive, must be considered.  To that end, the examiner is asked to determine whether the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, if present, are directly or presumptively linked to his presumed exposure to herbicides.  

Disroder characterized as a loss of sex drive

The Veteran is also seeking service connection for a disorder characterized by a loss of sex drive.  During his July 2012 Decision Review Officer hearing, the Veteran stated that he has felt that his sex drive has "been going down hill" for a long time.  The Veteran also referenced the lesions located on his penis, which he indicated also affected his libido.  The Board finds that this claim is inextricably intertwined with this issue of entitlement to service connection for skin lesions on his penis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the issue of entitlement to service connection until the claim of service connection for lesions on penis has been adjudicated.

Any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).
All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

The RO shall request and obtain any VA medical records not already associated with the claims file.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing in accordance with 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an examiner with appropriate expertise in order to determine whether the Veteran's fibromyalgia, joint pain, and fatigue syndrome are related to his period of service, to include his exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia, is etiologically related to his period of active service, to include the presumed herbicide exposure?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's joint pain, is etiologically related to his period of active service, to include the presumed herbicide exposure?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's fatigue syndrome, is etiologically related to his period of active service, to include the presumed herbicide exposure?

The Board is cognizant that there is no VA presumption of service connection for fibromyalgia, joint pain, or fatigue syndrome.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's fibromyalgia, joint pain, and fatigue syndrome is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Then, the RO shall schedule the Veteran for an examination to determine the nature and etiology of all skin disorders from which the Veteran suffers, to include soft tissue carcinoma (skin cancer), a skin disorder, and lesions on his penis.  If feasible, the examination should be performed during an outbreak of the skin condition the Veteran alleges to be chloracne.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is specifically asked to identify all skin disorders present in the Veteran.  In particular, the examiner should state whether the Veteran currently has chloracne or has had it during the pendency of the claim and should address whether the manifestations reported in statements submitted by the Veteran are characteristic of, or consistent with, chloracne. 

With respect to each skin disorder present during the period of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's presumed exposure to herbicides.  

The Board is cognizant that there is no VA presumption of service connection for any skin disorder other than chloracne.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's various skin disorders are related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Then, the RO shall schedule the Veteran for a VA neurological examination.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

a)  Does the Veteran have neuropathy of the right arm, left arm, right leg, and/or left leg?

b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy is etiologically related to his period of active service, to include the presumed herbicide exposure?  

All opinions must be supported by a clear rationale.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


